Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated February 8,1983, which vacated an order of the State Division of Human Rights dismissing the complaints for lack of subject matter jurisdiction, and remitted the matter to the State Division of Human Rights for further proceedings. Petition granted, determination annulled, on the law, without costs or disbursements, and order of the State Division of Human Rights reinstated. An article 78 proceeding is the exclusive remedy available to a petitioner charging a public agency with an unfair discriminatory practice based upon his prior criminal convictions (see Matter ofMottolavNew York State Human Rights Appeal Bd., 87 AD2d 577; Matter of Perez v New York State Human Rights Appeal Bd., 71 AD2d 150, mot for lv to app den 49 NY2d 702; Correction Law, §§ 752, 755, subd 1; cf. Executive Law, § 296, subd 15; § 297, subds 1, 9). Therefore, the State Division of Human *826Rights properly found that it was without jurisdiction to entertain the instant consolidated proceeding. Mollen, P. J., Mangado, Thompson and Boyers, JJ., concur.